--------------------------------------------------------------------------------

Exhibit 10.1


 
SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this "Agreement") is dated as of December
12, 2014, by and among PHOTOMEDEX, INC., a Nevada corporation (the "Company"),
and the investors listed on the Schedule of Investors attached hereto
(individually, an "Investor" and collectively, the "Investors").
WHEREAS, the Company desires to issue and sell to the Investors pursuant to this
Agreement an aggregate of 645,000 shares (the "Shares") of common stock, $0.01
par value per share, of the Company (the "Common Stock") and warrants in the
form attached hereto as Exhibit A (the "Warrants") to purchase an aggregate of
322,500 shares (the "Warrant Shares") of Common Stock of the Company (the
Shares, Warrant and Warrant Shares are collectively referred to as the
"Securities"); and
WHEREAS, each Investor wishes to purchase such number of Shares as is set forth
opposite such Investor's name in column (3) on the Schedule of Investors and
Warrants to purchase such number of Warrant Shares as is set forth opposite such
Investor's name in column (4) on the Schedule of Investors, in each case on the
terms and subject to the conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
1.            Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:
 
           (a)            "Affiliate" shall mean, as to any Person (the "subject
Person"), any other Person (a) that directly or indirectly through one or more
intermediaries controls or is controlled by, or is under direct or indirect
common control with, the subject Person, (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
equity of the subject Person, or (c) ten percent (10%) or more of the voting
equity of which is directly or indirectly beneficially owned or held by the
subject Person. For the purposes of this definition, "control" when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, through representation on such Person's board of directors or other
management committee or group, by contract or otherwise.
            (b)            "Company Commission Reports" shall mean all reports
under Section 13 of the Exchange Act filed by the Company with the Commission
during the year prior to the date hereof.
 
            (c)            "Commission" shall mean the Securities and Exchange
Commission.
 
            (d)            "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended, and all of the rules and regulations promulgated
thereunder.

--------------------------------------------------------------------------------

            (e)            "Person" shall mean any individual, corporation,
trust, association, company, partnership, joint venture, limited liability
company, joint stock company, governmental authority or other entity.
 
            (f)            "Registration Rights Agreement" shall mean that
certain Registration Rights Agreement, dated as of the date hereof, by and among
the Company and the Investors.
 
            (g)            "Securities Act" shall mean the Securities Act of
1933, as amended, and all of the rules and regulations promulgated thereunder.
 
            (h)            "Subsidiary" shall mean any corporation or other
entity of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by the
Company or one or more of its Subsidiaries or by the Company and one or more of
its Subsidiaries.
 
            (i)            "Transaction Documents" shall mean this Agreement,
the Registration Rights Agreement and the Warrants.
2.            Purchase and Sale of Shares and Warrant.
 
            2.1            Shares and Warrants.  Subject to the satisfaction (or
waiver) of the conditions set forth in Section 5 below, the Company shall issue
and sell to each Investor, and each Investor severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), the number
of Shares as is set forth opposite such Investor's name in column (3) on the
Schedule of Investors, along with the Warrants to acquire that number of Warrant
Shares as is set forth opposite such Investor's name in column (4) on the
Schedule of Investors.
 
            2.2            Closing. The closing (the "Closing") of the purchase
of the Shares and the Warrants by the Investors shall occur at the offices of
Proskauer Rose LLP, 11 Times Square, New York, New York 10036.  The date and
time of the Closing (the "Closing Date") shall be 10:00 a.m., New York City
time, on December 12, 2014, subject to the notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Section 5 below (or such
later date as is mutually agreed to by the Company and each Investor).  As used
herein "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.
 
            2.3            Purchase Price. The aggregate purchase price for the
Shares and the Warrants to be purchased by each Investor (the "Purchase Price")
shall be the amount set forth opposite such Investor's name in column (5) on the
Schedule of Investors.  Each Investor shall pay $2.19 for each Share and the
related Warrants to be purchased by such Investor at the Closing.
- 2 -

--------------------------------------------------------------------------------

            2.4            Form of Payment. On the Closing Date, (A) each
Investor shall pay its respective Purchase Price to the Company for the Shares
and the Warrants to be issued and sold to such Investor at the Closing, by wire
transfer of immediately available funds in accordance with the Company's written
wire instructions and (B) the Company shall deliver to each Investor a stock
certificate evidencing the Shares (in such amount as is set forth opposite such
Investor's name in column (3) on the Schedule of Investors), along with the
Warrants (exercisable for the number of shares of Common Stock as is set forth
opposite such Investor's name in column (4) on the Schedule of Investors) duly
executed on behalf of the Company, in each case registered in the name of such
Investor or its designee.
 
3.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor as follows.
 
            3.1            Incorporation.  Each of the Company and the
Subsidiaries is duly organized, validly existing and, where applicable as a
legal concept, in good standing under the laws of the jurisdiction of its
incorporation or organization and has all requisite corporate power and
authority to carry on its business as now conducted.  Each of the Company and
the Subsidiaries is qualified to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole (a "Material Adverse
Effect").
 
            3.2            Capitalization.  The authorized capital stock of the
Company consists of Fifty Million (50,000,000) shares of Common Stock and Five
Million (5,000,000) shares of preferred stock, par value $0.01 per share, of the
Company (the "Preferred Stock").  As of December 11, 2014, (i) 19,049,582 shares
of Common Stock were issued and outstanding, all of which were validly issued,
fully paid and nonassessable, (ii) zero (0) shares of Common Stock were held by
the Company in its treasury and (iii) no shares of Preferred Stock were issued
and outstanding.  The Company or a Subsidiary owns all of the capital stock of
each Subsidiary, which capital stock is validly issued, fully paid and, where
applicable as a legal concept, nonassessable.
            
 
            3.3            Authorization.  All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the consummation of the transactions
contemplated herein and therein has been taken.  When executed and delivered by
the Company and the Investors, each of this Agreement and the Registration
Rights Agreement shall constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, and except as may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors' rights generally and by general equitable principles.  The Company
has all requisite corporate power to enter into this Agreement and the
Registration Rights Agreement and to carry out and perform its obligations under
the terms of this Agreement and the Registration Rights Agreement.
- 3 -

--------------------------------------------------------------------------------

            3.4            Valid Issuance of the Shares and Warrant Shares.  The
Shares being purchased by the Investors hereunder will, upon issuance pursuant
to the terms hereof, and the Warrant Shares will, upon exercise of the Warrants
in accordance with their terms, be duly authorized, validly issued, fully paid
and nonassessable.
            3.5            Consents.  All consents, approvals, orders and
authorizations required on the part of the Company in connection with the
execution, delivery or performance of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated herein and
therein have been obtained and will be effective as of the Closing Date, other
than such filings required to be made after the Closing under applicable federal
and state securities laws and the registration statement contemplated by the
Registration Rights Agreement.
 
            3.6            No Conflict.  The execution and delivery of this
Agreement and the Registration Rights Agreement by the Company and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a benefit under
(a) any provision of the Certificate of Incorporation or Bylaws of the Company
or (b) any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulation, applicable to the Company or its
properties or assets other than, in the case of (b) above, any violation,
default, right of termination, cancellation, acceleration or loss of benefits
the occurrence of which would not be likely to have a Material Adverse Effect.
 
            3.7            Reports and Financial Statements.  The Company has
previously made available to the Investors complete and accurate copies, as
amended or supplemented, of the Company Commission Reports.  As of their
respective dates, the Company Commission Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein as necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.  The audited financial
statements and unaudited interim financial statements of the Company included in
the Company Commission Reports, as of their respective dates, (a) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto as in
effect as of the time of filing, (b) were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto, and in the case of quarterly financial statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
(c) fairly represented in all material respects the financial position of the
Company as of the dates thereof and the results of operations and cash flows of
the Company for the periods then ended (subject, in the case of unaudited
statements, to normal year-end adjustments).
 
            3.8  Absence of Certain Changes or Events. As of the date hereof,
there has been no material adverse change in the business, financial condition
or results of operations of the Company, other than changes occurring in the
ordinary course of business (which changes have not, individually or in the
aggregate, had a Material Adverse Effect) since September 30, 2014, the date of
the balance sheets included in the Company's Form 10-Q for the quarterly
- 4 -

--------------------------------------------------------------------------------

 period ending September 30, 2014, except as disclosed by the Company on one or
more Current Reports on Form 8-K.
 
            3.9            Exchange Act Registration; Listing.  The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and is listed on the
Nasdaq Global Select Market.  The Company currently meets the continuing
eligibility requirements for listing on the Nasdaq Global Select Market and has
not received any written notice from such market that it does not currently
satisfy such requirements or that such continued listing is in any way
threatened.  The Company has taken no action designed to, or which, to the
knowledge of the Company, would reasonably be expected to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Global Select Market.
 
            3.10            Investment Company Status. The Company is not, and
immediately after receipt of payment for the Shares and the Warrants issued
under this Agreement will not be, an "investment company" or an entity
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended (the "Investment Company Act"), and shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
            3.11            Form S-3.  The Company is eligible to register the
Shares and Warrant Shares for resale in a secondary offering by each Investor on
a registration statement on Form S-3 under the Securities Act.
 
            3.12            Brokers or Finders.  The Company has not incurred,
and shall not incur, directly or indirectly, any liability for any brokerage or
finders' fees or agents' commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.
 
4.            Representations and Warranties of each Investor.  Each Investor
hereby, severally and not jointly, represents and warrants to the Company with
respect to himself/itself as follows:
 
            4.1            Incorporation.  Such Investor is duly organized,
validly existing and, where applicable as a legal concept, in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite corporate power and authority to carry on its business as now
conducted.
 
            4.2            Authorization.  All action on the part of such
Investor and its Affiliates necessary for the authorization, execution, delivery
and performance of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated herein and therein has been
taken.  When executed and delivered by the Company and the Investors, each of
this Agreement and the Registration Rights Agreement shall constitute the legal,
valid and binding obligation of such Investor, enforceable against such Investor
in accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors' rights generally
and by general equitable principles.  Such Investor has all requisite power to
enter into each of this Agreement and the Registration Rights Agreement and to
carry out and perform its obligations under the terms of this Agreement and the
Registration Rights Agreement.
- 5 -

--------------------------------------------------------------------------------

            4.3            Purchase Entirely for Own Account, Etc.  Such
Investor is acquiring the Securities for its own account, and not with a view
to, or for sale in connection with, any distribution in violation of the
Securities Act.  Except as contemplated by this Agreement, such Investor has no
present agreement, undertaking, arrangement, obligation or commitment providing
for the disposition of the Securities.  Such Investor has not been organized,
reorganized or recapitalized specifically for the purpose of investing in the
Securities.
            4.4            Investor Status, Etc.  Such Investor certifies and
represents to the Company that at the time the Investor acquires any of the
Securities, such Investor will be an "accredited investor" as defined in Rule
501 of Regulation D promulgated under the Securities Act.  Such Investor's
financial condition is such that it is able to bear the risk of holding the
Shares for an indefinite period of time and the risk of loss of its entire
investment.  Such Investor has sufficient knowledge and experience in investing
in companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company.
 
            4.5            Information.  The Company has, prior to the date
hereof, provided such Investor with information regarding the business,
operations and financial condition of the Company and has, prior to the date
hereof, granted to such Investor the opportunity to ask questions of and receive
answers from representatives of the Company, its officers, directors, employees
and agents concerning the Company and materials relating to the terms and
conditions of the purchase and sale of the Shares and Warrants hereunder, in
order for such Investor to make an informed decision with respect to its
investment in the Shares and Warrants.  Neither such information nor any other
investigation conducted by such Investor or any of its representatives shall
modify, amend or otherwise affect such Investor's right to rely on the Company's
representations and warranties contained in this Agreement.
 
            4.6            Securities Not Registered.  Such Investor understands
that the Securities have not been registered under the Securities Act and that
the Securities must continue to be held by such Investor unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration.  Such Investor understands that the exemptions from
registration afforded by Rule 144 (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.
 
            4.7            Reliance on Exemptions.  Such Investor understands
that the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations and warranties of such Investor set forth in this Article 4
in order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the Securities.  Such Investor is relying on the
representations, acknowledgments and agreements made by the Company in Article 3
and elsewhere in this Agreement in making investing, trading and/or other
decisions concerning the Company's securities.
 
              4.8    Non-Affiliate Status; Common Stock Ownership. Such Investor
is not acting in association or concert with any other Person in regard to its
purchase of Shares and Warrants or otherwise in respect of the Company. Such
Investor's investment in Shares and
- 6 -

--------------------------------------------------------------------------------

 
Warrants is not for the purpose of acquiring, directly or indirectly, control
of, and it has no intent to acquire or exercise control of, the Company or to
influence the decisions or policies of the Board of Directors of the Company.
 
            4.9     Consents.  All consents, approvals, orders and
authorizations required on the part of such Investor in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
Closing Date.
 
            4.10         No Conflict.  The execution and delivery of this
Agreement and the Registration Rights Agreement by such Investor and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in any violation of or default by such Investor (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit under (a) any provision of the organizational documents of such
Investor or (b) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations, applicable to the
Investor or its properties or assets other than, in the case of (b) above, any
violation, default, right of termination, cancellation, acceleration or loss of
benefits the occurrence of which would not be likely to have a material adverse
effect on the business, financial condition or results of operations of such
Investor.
 
            4.11         Brokers or Finders.  Such Investor has not incurred,
and shall not incur, directly or indirectly, any liability for any brokerage or
finders' fees or agents' commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.
 
5.            Conditions Precedent.
 
            5.1            Conditions to the Obligation of each Investor to
Consummate the Closing.  The obligation of each Investor to consummate the
Closing and to purchase and pay for the Shares and Warrants being purchased by
it pursuant to this Agreement is subject to the satisfaction of the following
conditions precedent:
            (a)            The representations and warranties contained herein
of the Company shall be true and correct on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date (it being
understood and agreed by each Investor that, in the case of any representation
and warranty of the Company contained herein (i) which is not hereinabove
qualified by application thereto of a materiality standard, such representation
and warranty need be true and correct only in all material respects in order to
satisfy as to such representation or warranty the condition precedent set forth
in the foregoing provisions of this Section 5.1(a) or (ii) which is made as of a
specific date, such representation and warranty need be true and correct only as
of such specific date in order to satisfy as to such representation and warranty
the condition precedent set forth in the foregoing provisions of this Section
5.1(a)).
 
            (b)            The Registration Rights Agreement shall have been
executed and delivered by the Company.
 
 
7

--------------------------------------------------------------------------------

 
            (c)            The Company shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by the Company on or prior to the Closing Date.
 
            (d)            No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
            (e)            The purchase of and payment for the Shares and the
Warrants by such Investor shall not be prohibited by any law or governmental
order or regulation.
 
            (f)            All instruments and corporate proceedings in
connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be satisfactory in form and substance to such
Investor, and such Investor shall have received copies (executed or certified,
as may be appropriate) of all documents which such Investor may have reasonably
requested in connection with such transactions.
 
            5.2            Conditions to the Obligation of the Company to
Consummate the Closing.  The obligation of the Company to consummate the Closing
and to issue and sell to each Investor the Shares and the Warrants to be
purchased by it at the Closing is subject to the satisfaction of the following
conditions precedent:
 
            (a)            The representations and warranties contained herein
of such Investor shall be true and correct on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Company that, in the case of any representation and
warranty of such Investor contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects in order to satisfy as to
such representation or warranty the condition precedent set forth in the
foregoing provisions of this Section 5.2(a)).
 
            (b)            The Registration Rights Agreement shall have been
executed and delivered by such Investor.
 
            (c)            Such Investor shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by such Investor on or prior to the Closing Date.
 
            (d)            No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
            (e)     The sale of the Shares and the Warrants by the Company shall
not be prohibited by any law or governmental order or regulation.
 
            (f)            All instruments and corporate proceedings in
connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be
 
 
8

--------------------------------------------------------------------------------

 
satisfactory in form and substance to the Company, and the Company shall have
received copies (executed or certified, as may be appropriate) of all documents
which the Company may have reasonably requested in connection with such
transactions.
 
6.            Transfer, Legends, Short Positions.
 
            6.1            Securities Law Transfer Restrictions.  No Investor
shall sell, assign, pledge, transfer or otherwise dispose of or encumber any of
the Securities, except (i) pursuant to an effective registration statement under
the Securities Act or (ii) pursuant to an available exemption from registration
under the Securities Act and applicable state securities laws and, if requested
by the Company, upon delivery by such Investor of an opinion of counsel
reasonably satisfactory to the Company to the effect that the proposed transfer
is exempt from registration under the Securities Act and applicable state
securities laws.  Any transfer or purported transfer of the Shares or Warrants
in violation of this Section 6.1 shall be voidable by the Company.  The Company
shall not register any transfer of the Shares or Warrants in violation of this
Section 6.1.  The Company may, and may instruct any transfer agent for the
Company to, place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.
 
            6.2            Legends.  Certificates representing the Shares and
Warrant Shares shall be endorsed with the legends set forth below, and each
Investor covenants that, except to the extent such restrictions are waived by
the Company, it shall not transfer any shares represented by any such
certificate without complying with the restrictions on transfer described in
this Agreement and the legends endorsed on such certificates: "THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT."
 
            6.3            Short Positions.  Each Investor covenants and agrees
that, so long as such Investor owns any Shares, such Investor and its
Affiliates, taken as a whole, shall not maintain a net short position in the
Common Stock (as determined under Regulation SHO under the Exchange Act
("Regulation SHO") taking into account all positions of such Investor and its
Affiliates whether or not such Investor and its Affiliates otherwise would
constitute an independent trading unit under Regulation SHO) (a "Net Short
Position").  Each Investor covenants and agrees, severally and not jointly, to
provide the Company with written notice within one (1) Business Day of any
establishment by it and its Affiliates, taken as a whole, of a Net Short
Position.
 
7.            Miscellaneous Provisions.
 
            7.1            Further Assurances.  The parties agree to cooperate
fully with the other parties and to execute such further instruments, documents
and agreements and to give such further written assurances, as may be reasonably
requested by the other parties to better evidence
 
 
9

--------------------------------------------------------------------------------

 
and reflect the transactions described herein and contemplated hereby, and to
carry into effect the intents and purposes of this Agreement.
 
            7.2            Expenses.  Each party will bear its own costs and
expenses in connection with this Agreement.
 
            7.3            Notices.  Any notice, demand or request required or
permitted to be given by the Company or an Investor pursuant to the terms of
this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to a reputable overnight courier and
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid),
addressed as follows:
 
                  If to the Company:


                  PhotoMedex, Inc.
                  100 Lakeside Drive, Ste. 100
                  Horsham, PA 19044
                  Attention: Chief Financial Officer
                  Facsimile: (215) 619-3209


                  If to a Investor, to its address and facsimile number set
forth on the Schedule of Investors, with copies to such Investor's
representatives as set forth on the Schedule of Investors,
            7.4            Severability.  Should any part or provision of this
Agreement be held unenforceable or in conflict with the applicable laws or
regulations of any jurisdiction, the invalid or unenforceable part or provisions
shall be replaced with a provision which accomplishes, to the extent possible,
the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.
 
            7.5            No Reliance.  Each party acknowledges that (i) it has
such knowledge in business and financial matters as to be fully capable of
evaluating this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and on
the advice of its advisors as it has deemed necessary, and not on any view
(whether written or oral) expressed by any other party.
10

--------------------------------------------------------------------------------

            7.6            Independent Nature of Investors' Obligations and
Rights.  The obligations of each Investor hereunder are several and not joint
with the obligations of the other Investors hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder.  Nothing contained herein or in any other agreement or
document delivered at any Closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or a "group" as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Investors are in any way acting in concert with respect to such obligations or
the transactions contemplated by this Agreement.  Each Investor has been
represented by its own separate counsel in connection with the transactions
contemplated hereby, shall be entitled to protect and enforce its rights,
including without limitation rights arising out of this Agreement or the other
Transaction Documents, individually, and shall not be required to be join any
other Investor as an additional party in any proceeding for such purpose.
            7.7            Amendment; Waiver.  Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended or waived
except pursuant to a written instrument executed by the Company and the
Investors.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Investor and the Company.  The failure of any party
to exercise any right or remedy under this Agreement or otherwise, or the delay
by any party in exercising such right or remedy, shall not operate as a waiver
thereof.  No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
 
            7.8            Assignment.  The rights and obligations of the
parties hereto shall inure to the benefit of and shall be binding upon the
authorized successors and permitted assigns of each party.  No party hereto may
assign its rights or obligations under this Agreement or designate another
person (i) to perform all or part of its obligations under this Agreement or
(ii) to have all or part of its rights and benefits under this Agreement, in
each case without the prior written consent of the other parties.  In the event
of any assignment in accordance with the terms of this Agreement, the assignee
shall specifically assume and be bound by the provisions of the Agreement by
executing and agreeing to an assumption agreement reasonably acceptable to the
other parties.
 
            7.9            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed one and the same instrument.  This Agreement, once
executed by a party, may be delivered to any other party hereto by facsimile
transmission.
 
            7.10            Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of Nevada.
 
            7.11            Survival.  The respective representations and
warranties given by the parties hereto, and the other covenants and agreements
contained herein, shall survive the
 
 
11

--------------------------------------------------------------------------------

Closing Date and the consummation of the transactions contemplated herein for a
period of two years.
 
            7.12            Pronouns.  All pronouns or any variation thereof
shall be deemed to refer to the masculine, feminine or neuter, singular or
plural, as the identity of the person, persons, entity or entities may require.
 
            7.13            Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
            7.14            Third Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
            7.15            Entire Agreement.   This Agreement, the Registration
Rights Agreement and the Warrants constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement, the Registration
Rights Agreement and the Warrants supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.




PHOTOMEDEX, INC.




By:            __________________________
Name: Dennis M. McGrath
Title:   President & Chief Financial Officer




[INVESTOR]




By:            __________________________
Name:
Title:




13

--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS


(1)
(2)
(3)
(4)
(5)
(6)
           
 
Investor
 
Address and Facsimile Number
 
Aggregate Amount of Shares
 
Aggregate Number of Warrant Shares
Aggregate Purchase Price
Legal Representative's
Address and Facsimile Number
           
Charles Frisher, accredited high net worth investor, shareholder
 
 [address redacted]
 
100,000
50,000
$219,000.00
 
Neal Goldman, accredited high net worth investor, shareholder
 
 [address redacted]
50,000
25,000
$109,500.00
 
James Sight, Board Member
 [address redacted]
 
150,000
75,000
$328,500.00
 
Yoav Ben-Dror, Board Member
 [address redacted]
 
115,000
57,500
$251,850.00
 
Lewis C. Pell, Board Member
 [address redacted]
 
230,000
115,000
$503,700.00
 




--------------------------------------------------------------------------------

EXHIBIT A


[FORM OF WARRANT]

--------------------------------------------------------------------------------



THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR THE CORPORATION HAS
BEEN FURNISHED WITH AN OPINION OF LEGAL COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH
OFFER, SALE OR TRANSFER. SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, THIS WARRANT AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (I) MAY BE PLEDGED OR
HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY THIS WARRANT OR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
AND (II) MAY BE TRANSFERRED OR ASSIGNED TO AN AFFILIATE OF THE HOLDER HEREOF.


WARRANT
TO PURCHASE COMMON STOCK


OF


PHOTOMEDEX, INC.


Issue Date:  December __, 2014  Warrant No. 2014-__


THIS CERTIFIES that [____________] and its permitted assigns (the "Holder"), has
the right to purchase from PHOTOMEDEX, INC., a Nevada corporation (the
"Company"), upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, up to [__________] fully paid and
nonassessable shares of the Company's common stock, par value $0.01 per share
(the "Common Stock"), subject to adjustment as provided herein, at a price per
share equal to the Exercise Price (as defined below), at any time and from time
to time beginning on December 12, 2015 and ending at 6:00 p.m., Eastern time, on
December 12, 2017 (the "Expiration Date").  This Warrant is issued pursuant to a
Securities Purchase Agreement, dated as of December 12, 2014 (the "Securities
Purchase Agreement").

--------------------------------------------------------------------------------

1.            Exercise.


(a)            Right to Exercise; Exercise Price.  The Holder shall have the
right to exercise this Warrant at any time and from time to time during the
period beginning on December 12, 2015 and ending on the Expiration Date as to
all or any part of the shares of Common Stock covered hereby (the "Warrant
Shares").  The "Exercise Price" for each Warrant Share purchased by the Holder
upon the exercise of this Warrant shall be equal to $2.25 subject to adjustment
for the events specified in Section 4 below.


(b)            Exercise Notice.  In order to exercise this Warrant, the Holder
shall send to the Company by facsimile transmission, at any time prior to 6:00
p.m., eastern time, on the business day on which the Holder wishes to effect
such exercise (the "Exercise Date"), (i) a notice of exercise in substantially
the form attached hereto as Exhibit A (the "Exercise Notice"), and (ii) a copy
of the original Warrant, and, in the case of a Cash Exercise (as defined below),
the Holder shall pay the Exercise Price to the Company by wire transfer.  The
Exercise Notice shall state the name or names in which the shares of Common
Stock that are issuable on such exercise shall be issued.  In the case of a
dispute between the Company and the Holder as to the calculation of the Exercise
Price or the number of Warrant Shares issuable hereunder (including, without
limitation, the calculation of any adjustment pursuant to Section 4 below), the
Company shall issue to the Holder the number of Warrant Shares that are not
disputed within the time periods specified in Section 2 below and shall submit
the disputed calculations to a certified public accounting firm of national
reputation (other than the Company's regularly retained accountants) within two
(2) business days following the date on which the Holder's Exercise Notice is
delivered to the Company.  The Company shall cause such accountant to calculate
the Exercise Price and/or the number of Warrant Shares issuable hereunder and to
notify the Company and the Holder of the results in writing no later than three
(3) business days following the day on which such accountant received the
disputed calculations (the "Dispute Procedure"). Such accountant's calculation
shall be deemed conclusive absent manifest error.  The fees of any such
accountant shall be borne by the party whose calculations were most at variance
with those of such accountant.


(c)            Holder of Record.  The Holder shall, for all purposes, be deemed
to have become the holder of record of the Warrant Shares specified in an
Exercise Notice on the Exercise Date specified therein, irrespective of the date
of delivery of such Warrant Shares.  Except as specifically provided herein,
nothing in this Warrant shall be construed as conferring upon the Holder hereof
any rights as a stockholder of the Company prior to the Exercise Date.


(d)            Cancellation of Warrant.  This Warrant shall be canceled upon its
exercise in full and, if this Warrant is exercised in part, the Company shall,
at the time that it delivers Warrant Shares to the Holder pursuant to such
exercise as provided herein, issue a new warrant, and deliver to the Holder a
certificate representing such new warrant, with terms identical in all respects
to this Warrant (except that such new warrant shall be exercisable into the
number of shares of Common Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.
2

--------------------------------------------------------------------------------



2.            Delivery of Warrant Shares Upon Exercise.  Upon receipt of an
Exercise Notice pursuant to Section 1 above, the Company shall, (A) in the case
of a Cash Exercise, no later than the close of business on the later to occur of
(i) the third (3rd) Trading Day (as defined below) following the Exercise Date
specified in such Exercise Notice and (ii) the date on which the Company shall
have received payment of the Exercise Price, (B) in the case of a Cashless
Exercise (as defined below), no later than the close of business on the third
(3rd) Trading Day following the Exercise Date specified in such Exercise Notice,
and (C) with respect to Warrant Shares that are the subject of a Dispute
Procedure, the close of business on the third (3rd) business day following the
determination made pursuant to Section 1(b) (each of the dates specified in (A),
(B) or (C) being referred to as a "Delivery Date"), issue and deliver or caused
to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein.  The Company shall effect delivery of Warrant
Shares to the Holder, as long as the Company's designated transfer agent or
co-transfer agent in the United States for the Common Stock (the "Transfer
Agent") participates in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer program ("FAST") and no restrictive legend is required
pursuant to the terms of this Warrant, the Securities Purchase Agreement or the
Securities Act of 1933, as amended (the "Securities Act"), by crediting the
account of the Holder or its nominee at DTC (as specified in the applicable
Exercise Notice) with the number of Warrant Shares required to be delivered, no
later than the close of business on such Delivery Date.  In the event that the
Transfer Agent is not a participant in FAST, if the Holder so specifies in a
Exercise Notice or otherwise in writing on or before the Exercise Date or if a
restrictive legend is required pursuant to the terms of this Warrant, the
Securities Purchase Agreement or the Securities Act, the Company shall effect
delivery of Warrant Shares by delivering to the Holder or its nominee physical
certificates representing such Warrant Shares, no later than the close of
business on such Delivery Date.  Warrant Shares delivered to the Holder shall
not contain any restrictive legend unless such legend is required pursuant to
the Securities Act.


3.            Payment of the Exercise Price; Cashless Exercise.  The Holder may
pay the Exercise Price in either of the following forms or, at the election of
Holder, a combination thereof:


(a)            through a cash exercise (a "Cash Exercise") by delivering
immediately available funds, or


(b)            if an effective Registration Statement is not available for the
resale of all of the Warrant Shares issuable hereunder at the time an Exercise
Notice is delivered to the Company, through a cashless exercise (a "Cashless
Exercise"), as hereinafter provided.  The Holder may effect a Cashless Exercise
by surrendering this Warrant to the Company and noting on the Exercise Notice
that the Holder wishes to effect a Cashless Exercise, upon which the Company
shall issue to the Holder the number of Warrant Shares determined as follows:


X = Y x (A-B)/A



where: X = the number of Warrant Shares to be issued to the Holder;

3

--------------------------------------------------------------------------------

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised (which shall include both the number of Warrant Shares issued to the
Holder and the number of Warrant Shares subject to the portion of the Warrant
being cancelled in payment of the Exercise Price);


A = the Market Price (as defined below) as of the Exercise Date; and


B = the Exercise Price.


(c)            When used herein, the following terms shall have the respective
meanings indicated:
(i)            "Market Price" means, as of a particular date, the average of the
daily VWAP on each of the five (5) consecutive Trading Days occurring
immediately prior to (but not including) such date.
(ii)            "VWAP" on a Trading Day means the volume weighted average price
of the Common Stock for such Trading Day on the Principal Market as reported by
Bloomberg Financial Markets or, if Bloomberg Financial Markets is not then
reporting such prices, by a comparable reporting service of national reputation
selected by the Holder and reasonably satisfactory to the Company.  If the
Common Stock is not listed on an exchange or market as of the Exercise Date, the
Market Price shall be deemed to be the amount most recently determined by the
Board of Directors of the Company (the "Board") to represent the fair market
value per share of the Common Stock (including without limitation a
determination for purposes of granting Common Stock options or issuing Common
Stock under any plan, agreement or arrangement with employees of the Company);
and, upon request of the Holder, the Board (or a representative thereof) shall,
as promptly as reasonably practicable but in any event not later than 10 days
after such request, notify the Holder of the Market Price and furnish the Holder
with reasonable documentation of the Board's determination of such Market
Price.  Notwithstanding the foregoing, if the Board has not made such a
determination within the three-month period prior to the Exercise Date, then
(A) the Board shall make, and shall provide or cause to be provided to the
Holder notice of, a determination of the Market Price within 15 days of a
request by the Holder that it do so, and (B) the exercise of this Warrant
pursuant to Section 3(b) shall be delayed until such determination is made and
notice thereof is provided to the Holder.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.
(iii)            "Principal Market" means the principal exchange or market on
which the Common Stock is listed or traded.
(iv)            "Trading Day" means any day on which the Common Stock is
purchased and sold on the Principal Market.
4.            Anti-Dilution Adjustments; Distributions; Other Events. The
Exercise Price and the number of Warrant Shares issuable hereunder shall be
subject to adjustment from time to time as provided in this Section 4.  In the
event that any adjustment of the Exercise Price required herein results in a
fraction of a cent, the Exercise Price shall be rounded up or down to the
nearest one hundredth of a cent.
4

--------------------------------------------------------------------------------

(a)            Subdivision or Combination of Common Stock.  If the Company, at
any time after the date on which this Warrant is originally issued (the "Issue
Date"), subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the outstanding shares of Common
Stock into a greater number of shares, then, effective upon the close of
business on the record date for effecting such subdivision, the Exercise Price
in effect immediately prior to such subdivision will be proportionately
reduced.  If the Company, at any time after the Issue Date, combines (by reverse
stock split, recapitalization, reorganization, reclassification or otherwise)
the outstanding shares of Common Stock into a smaller number of shares, then,
effective upon the close of business on the record date for effecting such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionally increased.


(b)            Distributions.  If, at any time after the Issue Date, the Company
declares or makes any distribution of cash or any other assets (or rights to
acquire such assets) to holders of Common Stock, including without limitation
any dividend or distribution to the Company's stockholders in shares (or rights
to acquire shares) of capital stock of a subsidiary (a "Distribution"), the
Company shall deliver written notice of such Distribution (a
"Distribution Notice") to the Holder at least fifteen (15) days prior to the
earlier to occur of (i) the record date for determining stockholders entitled to
such Distribution (the "Record Date") and (ii) the date on which such
Distribution is made (the "Distribution Date") (the earlier of such dates being
referred to as the "Determination Date").  In the Distribution Notice to a
Holder, the Company shall indicate whether the Company has elected (A) to
deliver to such Holder, upon any exercise of this Warrant on or after the
Determination Date, the same amount and type of assets (including, without
limitation, cash) being distributed as though the Holder were, on the
Determination Date, a holder of a number of shares of Common Stock into which
this Warrant is exercisable as of such Determination Date (such number of shares
to be determined without giving effect to any limitations on such exercise) or
(B) upon any exercise of this Warrant on or after the Determination Date, to
reduce the Exercise Price applicable to such exercise by reducing the Exercise
Price in effect on the business day immediately preceding the Record Date by an
amount equal to the fair market value of the assets to be distributed divided by
the number of shares of Common Stock as to which such Distribution is to be
made, such fair market value to be reasonably determined in good faith by the
Company's Board of Directors.  If the Company does not notify the Holders of its
election pursuant to the preceding sentence on or prior to the Determination
Date, the Company shall be deemed to have elected clause (A) of the preceding
sentence.
(c)            Major Transactions.  In the event of a merger, consolidation,
business combination, tender offer, exchange of shares, recapitalization,
reorganization, redemption or other similar event, as a result of which shares
of Common Stock shall be changed into the same or a different number of shares
of the same or another class or classes of stock or securities or other assets
of the Company or another entity or the Company shall sell all or substantially
all of its assets (each of the foregoing, other than a transaction described in
Sections 4(a) and 4(b), being a "Major Transaction"), the Company will give the
Holder at least ten (10) Trading Days written notice prior to the earlier of (x)
the closing or effectiveness of such Major Transaction and (y) the record date
for the receipt of such shares of stock or securities or other assets.  In the
5

--------------------------------------------------------------------------------

event of a Major Transaction, the Holder shall be permitted (but not required)
to exercise this Warrant in whole or in part at any time prior to the record
date for the receipt of suchconsideration and shall be entitled to receive, for
each share of Common Stock issuable to the Holder upon such exercise, the same
per share consideration payable to the other holders of Common Stock in
connection with such Major Transaction. If and to the extent any portion of this
Warrant remains unexercised following such record date, such portion shall be
cancelled in its entirety.
(d)            Adjustments; Additional Shares, Securities or Assets.  In the
event that at any time, as a result of an adjustment made pursuant to this
Section 4, the Holder of this Warrant shall, upon exercise of this Warrant,
become entitled to receive securities or assets (other than Common Stock), then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 4.  Any adjustment
made herein pursuant to Section 4(a) that results in a decrease in the Exercise
Price shall also effect a proportional increase in the number of shares of
Common Stock into which this Warrant is exercisable.


5.            Forced Exercise.


(a)            Forced Exercise.  If at any time from and after the Issuance Date
(the "Forced Exercise Eligibility Date"), the arithmetic average of the VWAP of
the Common Stock for any twenty (20) Trading Days during a consecutive twenty
(20) Trading Day period that commences following the Forced Exercise Eligibility
Date (the "Forced Exercise Measuring Period") equals or exceeds $5.00 (subject
to appropriate adjustments for any stock dividend, stock split, stock
combination, reclassification or similar transaction after the Issuance Date),
the Company shall have the right to require the Holder to exercise all or any
portion of the unexercised portion of this Warrant, in each case as designated
in the Forced Exercise Notice (as defined below) into fully paid, validly issued
and nonassessable shares of Common Stock in accordance with Section 1 hereof at
the Exercise Price as of the Forced Exercise Date (as defined below) (a "Forced
Exercise").  The Company may exercise its right to require Forced Exercise under
this Section 5 by delivering within not more than two (2) Trading Days following
the end of such Forced Exercise Measuring Period a written notice thereof by
facsimile and overnight courier to all, but not less than all, of the holders of
Warrants and the Transfer Agent (the "Forced Exercise Notice" and the date all
of the holders received such notice by facsimile is referred to as the "Forced
Exercise Notice Date").  The Forced Exercise Notice shall be irrevocable.  The
Forced Exercise Notice shall state (A) the Trading Day selected for the Forced
Exercise, which Trading Day shall be no sooner than twenty (20) Trading Days nor
later than forty (40) Trading Days following the Forced Exercise Notice Date
(the "Forced Exercise Date"), (B) the aggregate number of Warrant Shares subject
to Forced Exercise from the Holder (the "Forced Exercise Share Number") and all
of the holders of the Warrants pursuant to this Section 5 (the
"Holders'Aggregate Forced Exercise Share Number") (and analogous provisions
under the other Warrants), and (C) the number of shares of Common Stock to be
issued to the Holder on the Forced Exercise Date.  Notwithstanding the
foregoing, the Company may not deliver more than two (2) Forced Exercise Notices
hereunder and a Forced Exercise Notice may not be
6

--------------------------------------------------------------------------------

delivered until at least thirty (30) Trading Days after the immediately
preceding Forced Exercise Date.  Notwithstanding the foregoing, nothing in this
subsection shall prevent the Holder from exercising this Warrant, in whole or
part, on or prior to the Forced Exercise Date.  The Company
covenants and agrees that it will honor all Exercise Notices tendered from the
time of delivery of the Forced Exercise Notice through the Forced Exercise Date.


(b)            Pro Rata Forced Exercise Requirement.  If the Company elects a
Forced Exercise of this Warrant pursuant to Section 5(a), then it must
simultaneously take the same action in the same proportion with respect to all
of the Warrants.  If  the Company elects a Forced Exercise of this Warrant
pursuant to Section 5(a) (or similar provisions under the other Warrants) with
respect to less than all of the Warrant Shares then outstanding under this
Warrant, then the Company shall require a forced exercise of a number of Warrant
Shares from each of the holders of the Warrants equal to each Holders' Pro Rata
Amount of the total number of warrant shares subject to such Forced Exercise
pursuant to all of the Warrants (such fraction with respect to each Holder is
referred to as its "Forced Exercise Allocation Percentage," and such amount with
respect to each Holder is referred to as its "Pro Rata Forced Exercise Amount");
provided, however, that in the event that any Holder's Pro Rata Forced Exercise
Amount exceeds the outstanding number of warrant shares of such holder's
Warrant, then such excess Pro Rata Forced Exercise Amount shall be allocated
amongst the remaining holders of Warrants in accordance with the foregoing
formula.  In the event that the initial holder of any Warrants shall sell or
otherwise transfer any of such Holder's Warrants, the transferee shall be
allocated a pro rata portion of such Holder's Forced Exercise Allocation
Percentage and the Pro Rata Forced Exercise Amount.


6.            Fractional Interests.


No fractional shares or scrip representing fractional shares shall be issuable
upon the exercise of this Warrant, but on exercise of this Warrant, the Holder
hereof may purchase only a whole number of shares of Common Stock.  If, on
exercise of this Warrant, the Holder hereof would be entitled to a fractional
share of Common Stock or a right to acquire a fractional share of Common Stock,
the Company shall, in lieu of issuing any such fractional share, pay to the
Holder an amount in cash equal to the product resulting from multiplying such
fraction by the Market Price as of the Exercise Date.
7

--------------------------------------------------------------------------------



7.            Transfer of this Warrant.


The Holder may sell, transfer, assign, pledge or otherwise dispose of this
Warrant, in whole or in part, as long as such transfer or other disposition is
made pursuant to an effective registration statement or an exemption from the
registration requirements of the Securities Act of 1933, as amended, and is
otherwise made in accordance with the applicable provisions of the Securities
Purchase Agreement.  Upon such transfer or other disposition (other than a
pledge), the Holder shall deliver this Warrant to the Company together with a
written notice to the Company, substantially in the form of the Transfer Notice
attached hereto as Exhibit B (the "Transfer Notice"), indicating the person or
persons to whom this Warrant shall be transferred and, if less than all of this
Warrant is transferred, the number of Warrant Shares to be covered by the part
of this Warrant to be transferred to each such person. Within three (3) business
days of receiving a Transfer Notice and the original of this Warrant, the
Company shall deliver to the each transferee designated by the Holder a Warrant
or Warrants of like tenor and terms for the appropriate number of Warrant Shares
and, if less than all this Warrant is transferred, shall deliver to the Holder a
Warrant for the remaining number of Warrant Shares.


8.            Benefits of this Warrant.


This Warrant shall be for the sole and exclusive benefit of the Holder of this
Warrant and nothing in this Warrant shall be construed to confer upon any person
other than the Holder of this Warrant any legal or equitable right, remedy or
claim hereunder.


9.            Reservation of Stock.  The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant.


10.            Loss, theft, destruction or mutilation of Warrant.


Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity reasonably satisfactory to the Company, and upon surrender of this
Warrant, if mutilated, the Company shall execute and deliver a new Warrant of
like tenor and date.
8

--------------------------------------------------------------------------------



11.            No Rights as Stockholder.


Until the exercise of this Warrant, the Holder shall not have or exercise any
rights by virtue hereof as a stockholder of the Company.  Notwithstanding the
foregoing, in the event (i) the Company effects a split of the Common Stock by
means of a stock dividend and the Exercise Price of and the number of Warrant
Shares are adjusted as of the date of the distribution of the dividend (rather
than as of the record date for such dividend), and (ii) the Holder exercises
this Warrant between the record date and the distribution date for such stock
dividend, the Holder shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.
12.            Notice or Demands.
Any notice, demand or request required or permitted to be given by the Company
or the Holder pursuant to the terms of this Warrant shall be in writing and
shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
business day, in which case such delivery will be deemed to be made on the next
succeeding business day, (ii) on the next business day after timely delivery to
an overnight courier and (iii) on the business day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


PhotoMedex, Inc.
100 Lakeside Drive, Ste. 100
Horsham, PA 19044
Attention: Chief Financial Officer
Facsimile: (215) 619-3209


and if to the Holder, at such address as the Holder shall have furnished the
Company in writing.


13.            Amendments.
Neither this Warrant nor any term hereof may be amended or waived except
pursuant to a written instrument executed by the Company and  the Warrant
Holders holding warrants issued by the Company pursuant to the Securities
Purchase Agreement which are exercisable for at least two-thirds (2/3) of the
number of shares into which all of the then outstanding warrants issued by the
Company pursuant to the Securities Purchase Agreement are exercisable (without
regard to any limitation contained herein on such exercise).  Any amendment or
waiver effected in accordance with this Section 11 shall be binding upon each
Warrant Holder, each future Warrant Holder and the Company.  Notwithstanding the
foregoing, this Warrant may be amended and the observance of any term hereunder
may be waived without the written consent of the Holder only if such amendment
and waiver applies to the warrants issued to Warrant Holders pursuant to the
Securities Purchase Agreement all in the same fashion.
9

--------------------------------------------------------------------------------

 The failure of any party to exercise any right or remedy under this Warrant or
otherwise, or the delay by any party in exercising such right or remedy, shall
not operate as a waiver thereof.  No waiver of any term, provision or condition
of this Warrant, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or be construed as, a further or continuing waiver of any
such term, provision or condition or as a waiver of any other term, provision or
condition of this Warrant.


14.            Applicable Law.


This Warrant is issued under and shall for all purposes be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of Nevada.


15.            Pronouns.  All pronouns or any variation thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.
 
16.            Headings.  The headings in this Warrant are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
17.            Entire Agreement.
 
This Warrant, the Securities Purchase Agreement and the Registration Rights
Agreement (as defined in the Securities Purchase Agreement) (the "Transaction
Documents") constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Warrant, the Securities Purchase Agreement and the
Registration Rights Agreement supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.


[Signature Page to Follow]
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.


PHOTOMEDEX, INC.




By:            __________________________
                                                                                                                      Name:
Dennis M. McGrath
Title: President & Chief Financial Officer




 

--------------------------------------------------------------------------------

EXHIBIT A to WARRANT




EXERCISE NOTICE




The undersigned Holder hereby irrevocably exercises the right to purchase      
          of the shares of Common Stock ("Warrant Shares") of
___________________________ evidenced by the attached Warrant (the "Warrant"). 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.


1.            Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:


______ a Cash Exercise with respect to _________________ Warrant Shares; and/or


______ a Cashless Exercise with respect to _________________ Warrant Shares, as
permitted by Section 3(b) of the attached Warrant.




2.            Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the sum of $________________ to the
Company in accordance with the terms of the Warrant.






Date: ______________________




___________________________________
Name of Registered Holder


By:  _______________________________
       Name:
       Title:


12

--------------------------------------------------------------------------------

EXHIBIT B to WARRANT






TRANSFER NOTICE






FOR VALUE RECEIVED, the undersigned Holder of the attached Warrant hereby sells,
assigns and transfers unto the person or persons named below the right to
purchase            shares of the Common Stock of _____________________
evidenced by the attached Warrant.




Date: ______________________




___________________________________
Name of Registered Holder


By:  _______________________________
       Name:
       Title:


Transferee Name and Address:


                                                                                                  



                                                                                                  



                                                                                                  





13
 

--------------------------------------------------------------------------------